Name: Commission Regulation (EEC) No 420/88 of 15 January 1988 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  distributive trades;  trade policy
 Date Published: nan

 16. 2. 88 Official Journal of the European Communities No L 42/11 COMMISSION REGULATION (EEC) No 420/88 of 15 January 1988 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : 1 . In the first subparagraph of Article 23 ( 1 ), 'but not earlier than 1 April of the year concerned' is deleted. 2. In Articles 23 (7) and 24 (2), * 16 September' is replaced by * 16 August.' 3 . In the second subparagraph of Article 24 (5), ' 15 September' is replaced by ' 15 August.' 4. In Article 26a ( 1 ), 'Article 24 ( 1 )' is replaced by 'Article 24 ( 1 ) and the second sentence of Article 24 (2).' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3904/87 (2), and in particular Article (7) thereof, Whereas Title III of Commission Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 3724/87 (4), lays down the detailed rules for granting private storage aid for butter and cream ; whereas, in view of the stricter additional levy arrangements provided for in Article 5c of Regulation (EEC) No 804/68 , which brought about changes both in butter production and in the supply of the market, certain provisions relating on the hand to butter and cream qualifying for the aid and on the other hand to the butter storage period should be adapted ; Whereas the butter may be released from storage after a period of 90 days where it is intended for export ; whereas it must be specified that such butter may be withdrawn from storage on completion of the abovementioned period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 2s . 6. 15*68 , p. 13 . 0 OJ No n 370, 30 . 12. 1987, p. 1 . 0 OJ No L 90, 15 . 4. 1969, p . 12. b) OJ No L 349, 12 . 12. 1987, p. 38 .